Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TARADA; Fathi, US 20160025105 A1.
Fathi teaches:
 a fan rotor (3) for generating a ventilating flow, the inflow (See Figure 1) into the fan rotor being substantially parallel to the outflow from the fan rotor; 
a nozzle throughbore (10A, B) having an edge which, in use, is in proximity to a surrounding surface in which the fan assembly is installed; 
wherein: the nozzle (11) has a trailing edge at the distal end from the fan;
 the fan assembly (figure 1) is arranged or arrangeable such that a ventilating flow generated by the fan will pass through the nozzle before exiting the assembly to enter a space to be ventilated; 
the angle (13) made between the nozzle trailing edge and a centreline of the fan is not perpendicular (figure 1); 
the surface of the nozzle throughbore (10 A, 10B) is non-cylindrical; 
and the nozzle throughbore edge (10A, B) is not arranged to direct the flow away from the surrounding surface of the internal space when air is supplied from the fan rotor.
2, A fan assembly according to claim 1, wherein the nozzle throughbore edge (12) is parallel to the centreline of the fan. (figure 1)
3. (Currently Amended) A fan assembly according to claim 1
4. (Currently Amended) A fan assembly according to claim 1, having a nozzle (11) installed on each side of a fan. (figure 1)
5. (Currently Amended) A fan assembly according to claim 1, wherein the angle (13) between the trailing edge and a line normal to the fan centreline is within the range of 5 to 60 degrees. (figure 1)
6. (Currently Amended) A fan assembly according to claim 1, further comprising a bellmouth (1) attached to the nozzle trailing edge and wherein the cross- sectional area of the bellmouth throughbore decreases from the location of its attachment to the nozzle in the direction away from the fan, to a minimum cross-sectional area. (figure 1)
7. A fan assembly according to claim 6, wherein the cross-sectional area of the bellmouth (1) throughbore decreases from the distal end from the fan, in the direction towards the fan. (figure 1)
8. (Currently Amended) A fan assembly according to claim 6  wherein the bellmouth (1) is rotationally symmetrical about its own central axis. (figure 1)
9. (Currently Amended) A fan assembly according to claim 6,wherein the bellmouth (1) throughbore is arranged to be parallel to the shortest edge of the nozzle throughbore, at its point of attachment to the nozzle. (figure 1)
10. (Currently Amended) A fan assembly according to claim 6; wherein the bellmouth (1) throughbore is arranged to form part of an elliptical arc at its point of attachment to the nozzle. (figure 1)
11. (Currently Amended) A fan assembly according to claim 6
12. (Currently Amended) A fan assembly according to claim 6 having two bellmouths (1), one installed on each side of the fan assembly. (figure 1)

Claim(s) 1-  3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  DE 25 09 279 A1 (VOITH GETRIEBE KG) 16 September 1976.
‘279 discloses (see pag.5-6 and Fig.3 here-under): a fan assembly for installation in an internal space to provide ventilation in the internal space (Fig.3), the fan assembly comprising: a fan rotor (20 in Fig.1) for generating a ventilating flow, the inflow into the fan rotor being substantially parallel to the outflow from the fan rotor; a nozzle throughbore (nozzle is the casing which is located between the fan and the outlet pipe 22 in Fig.3) having an edge which, in use, is in proximity to a surrounding surface in which the fan assembly is installed (see Fig.3 ); wherein: the nozzle has a trailing edge (see Fig.3 here-under); the fan assembly is arranged or arrangeable such that a ventilating flow generated by the fan will pass through the nozzle before exiting the assembly to enter a space to be ventilated; the angle made between the nozzle trailing edge and a centreline of the fan is not perpendicular; the surface of the nozzle throughbore is non- cylindrical; and the nozzle throughbore edge is not arranged to direct the flow away from the surrounding surface of the internal space when air is supplied from the fan rotor. See figure 3.
‘279 also teaches:
2, A fan assembly according to claim 1, wherein the nozzle throughbore edge (21) is parallel to the centreline of the fan. (figure 3)
3. (Currently Amended) A fan assembly according to claim 1
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745